            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 1 of 10


     Chiharu Sekino (SBN 306589)
 1   Jaclyn Reinhart (SBN 317622)
     SHEPHERD FINKELMAN MILLER
 2    & SHAH, LLP
     1230 Columbia St., Ste. 1140
 3   San Diego, CA 92101
     Telephone: (619) 235-2416
 4   Facsimile: (866) 300-7367
     Email: csekino@sfmslaw.com
 5          jreinhart@sfmslaw.com

 6   Attorneys for Plaintiff, the Plan,
     and the Class
 7
     [Additional Counsel Listed On Signature Page]
 8

 9                               UNITED STATES DISTRICT COURT

10                    NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)

11
     MARIA KARLA TERRAZA, individually and on Related Cases:
12   behalf of the SAFEWAY 401(k) Plan,       No. 3:16-cv-03994-JST
                                              No. 3:16-cv-04903-JST
13                    Plaintiff,

14                     vs.
                                                            [PROPOSED] PRELIMINARY
15   SAFEWAY INC., et al.,                                  APPROVAL ORDER

16                     Defendants.                          Judge: Hon. Jon Tigar

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                      -1-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 2 of 10



 1                               PRELIMINARY APPROVAL ORDER

 2      (1) GRANTING PRELIMINARY CERTIFICATION OF THE CLASS;

 3      (2) GRANTING PRELIMINARY APPROVAL OF THE SETTLEMENT;

 4      (3) APPOINTING A SETTLEMENT ADMINISTRATOR;

 5      (4) ENJOINING CLASS MEMBERS FROM PURSUING ANY CLAIMS THAT
            ARISE OUT OF OR RELATE IN ANY WAY TO THE RELEASED
 6          CLAIMS PENDING FINAL APPROVAL OF THE SETTLEMENT;
 7      (5) DIRECTING NOTICE TO CLASS MEMBERS AND APPROVING THE
            FORM AND MANNER OF NOTICE;
 8
        (6) APPROVING THE PLAN OF ALLOCATION;
 9
        (7) SCHEDULING A FINAL APPROVAL HEARING; AND
10
        (8) SCHEDULING A HEARING ON CLASS COUNSEL’S FEE AND EXPENSE
11          APPLICATION AND PLAINTIFFS’ REQUEST FOR CASE CONTRIBUTION
            AWARDS.
12

13         The Court, having received and considered the Unopposed Motion for a Preliminary

14   Approval Order (the “Motion”) by Plaintiff Maria Karla Terraza and Class Representative

15   Dennis M. Lorenz (collectively, “Plaintiffs”) in Maria Karla Terraza v. Safeway Inc., et al.,

16   N.D. Cal. Case No. 3:16-cv-03994-JST (with Lorenz having also maintained the related action,

17   Dennis Lorenz v. Safeway Inc., et al., N.D. Cal. Case No. 3:16-cv-04903-JST) (the “Actions”),

18   and the supporting papers, including the Settlement Agreement and Release dated September

19   13, 2019 and all exhibits thereto (the “Agreement”), and the declarations of counsel, having

20   further considered the arguments of counsel and the pleadings and record in this case, and

21   finding good cause for granting the Motion,

22          HEREBY ORDERS AS FOLLOWS:

23         1.       Capitalized terms not defined in this Order shall have the meaning ascribed to

24   them in Part I of the Agreement.

25         2.       This Court has jurisdiction to consider the Motion and the relief requested therein

26   under 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1).

27         3.       Venue before the Court is proper pursuant to 29 U.S.C. § 1132(e)(2).

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                      -2-
              Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 3 of 10



 1            4.    The Court finds, on a preliminary basis and for the purposes of settlement only,

 2   that the requirements for certification under Rule 23(a) and Rule 23(b)(1) are satisfied:

 3                  a)      The Settlement Class meets the numerosity requirement of Rule 23(a)(1),

 4   as it consists of over 35,000 Class Members.

 5                  b)      The Class Representatives have asserted claims that have at least one

 6   common question of law or fact to the Class and relate to the management of the Plan as a

 7   whole.

 8                  c)      The Class Representatives are a current and a former participant in the

 9   Plan and are typical of other Class Members.

10                  d)      The Class Representatives have no conflicts with other Class Members,

11   are adequate to represent the Settlement Class, and have retained experienced and qualified

12   counsel to represent the Class as Class Counsel.

13            5.    Class certification is appropriate under Rule 23(b)(1) because the Class

14   Representatives assert claims on behalf of the Plan as a whole, and prosecution of separate

15   actions by individual class members would create a risk of inconsistent or varying adjudications

16   with respect to individual class members that would establish incompatible standards of conduct

17   for Defendants and would be dispositive of the interests of other class members as a practical

18   matter or would substantially impair or impede their ability to protect their interests.

19                  a)      The Court appoints Shepherd, Finkelman, Miller & Shah, LLP as Lead

20   Counsel and the following firms as Class Counsel: Olivier Schreiber & Chao LLP; the Law

21   Offices of Sahag Majarian; and Schneider, Wallace, Cottrell, Konecky, Wotkyns LLP, and

22   appoints Maria Terraza, the Named Plaintiff, and Dennis Lorenz as the Class Representatives.

23                  b)      The non-opt out Class will be preliminarily certified for settlement

24   purposes only, under the terms of the Agreement. The Settlement Class is defined as: all

25   Participants, Former Participants, Beneficiaries, and Alternate Payees in the Plan at any time on

26   or after July 14, 2010 through and including July 28, 2016, and the Beneficiaries or Alternate

27   Payees of any such person.

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                      -3-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 4 of 10



 1                  c)      If the Court does not issue the Final Approval Order and Judgment, then

 2   the certification will be vacated, and Defendants shall not be deemed to have admitted the

 3   propriety of Class certification under any provision of Federal Rule 23.

 4                  d)      The terms set forth in the Agreement are preliminarily approved, subject

 5   to further consideration at the hearing the Court will hold pursuant to Federal Rule of Civil

 6   Procedure 23(e) to determine whether the Settlement should receive final approval by the Court,

 7   as provided for below (the “Final Approval Hearing”). Having considered the terms of the

 8   Settlement and the submissions in support of preliminary approval, the Court determines, in

 9   accordance with Fed. R. Civ. P. 23(e)(1)(B), that it is likely that the Court will be able to grant

10   final approval of the Settlement under Fed. R. Civ. P. 23(e)(2) following notice and a hearing.

11   The Agreement therefore is sufficiently within the range of reasonableness to warrant the

12   preliminary approval of the Agreement, the scheduling of the Final Approval Hearing, and the

13   mailing of Notice to Class Members, each as provided for in this Order.

14          6.      The Court approves the retention by Class Counsel of Strategic Claims

15   Services as the Settlement Administrator.

16          7.      In further aid of the Court’s jurisdiction to review, consider, implement, and

17   enforce the Settlement, the Court orders that Plaintiffs, all Class Members, and the Plan are

18   preliminarily enjoined and barred from commencing, prosecuting, or otherwise litigating,

19   in whole or in part, either directly, individually, representatively, derivatively, or in any

20   other capacity, whether by complaint, counterclaim, defense, or otherwise, in any local,

21   state, or federal court, arbitration forum, or in any agency or other authority or forum

22   wherever located, any contention, allegation, claim, cause of action, matter, lawsuit, or

23   action (including but not limited to actions pending as of the date of this Order), including,

24   without limitation, any Unknown Claims, that arises out of or relates in any way to the

25   Released Claims or the Actions.

26          8.      The Court approves the Notice to Class Members in substantially the form

27   attached as Exhibit B to the Agreement. The Court approves the form and content of the

28   Notice and finds that the proposed Settlement Notices fairly and adequately:
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                       -4-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 5 of 10



 1                  Summarize the claims that are asserted;

 2                  Identify the Settlement Class;

 3                  Describe the terms and effect of the Settlement Agreement,

 4                  including the benefits of the Settlement and the class

 5                  release;

 6                  Provide information regarding who is required to submit a

 7                  Claim Form and the process for doing so;

 8                  Notify the Settlement Class that Class Counsel will seek

 9                  compensation from the Net Settlement Amount for

10                  Administrative Expenses, Attorneys’ Fees and Expenses,

11                  and Case Contribution Fees;

12                  Describe how the recipients of the Class Notice may object to the

13                  Settlement, or any requested Administrative Expenses, Attorneys’ Fees

14                  and Expenses, or Case Contribution Fees; and

15                  Give notice to the Settlement Class of the time and place of

16                  the Fairness Hearing, and Class Members’ right to appear.

17          9.      The Court finds that the Plan of Allocation proposed by Plaintiffs and Class

18   Counsel for allocating the Settlement Amount to Class Members, as described in Exhibit

19   C to the Agreement, is likely to receive final approval and that the agreement is within the

20   range of reasonableness to warrant preliminary approval.

21                                       Manner of Giving Notice

22          10.     The Plan shall use reasonable efforts to cause the Plan Recordkeepers to provide

23   to the Settlement Administrator, within thirty (30) calendar days of the entry of this Preliminary

24   Approval Order, the Participant Data, as defined in the Plan of Allocation as described Exhibit

25   C to the Agreement (including names and last known addresses and email addresses, if

26   available) sufficient to effectuate the Notice, implement the Plan of Allocation, and distribute

27   the Settlement Fund on the terms provided for in the Agreement. The names and addresses

28   provided to the Settlement Administrator pursuant to this Order shall be used solely for the
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                      -5-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 6 of 10



 1   purpose of providing Notice of this Settlement and distribution of the Settlement Fund, and for

 2   no other purpose and shall be treated as “Confidential” under the Protective Order governing

 3   the Actions (Case No. 3:16-cv-03994, Dkt. 52; Case No. 3:16-cv-04903, Dkt. 64).

 4          11.        Within thirty (30) calendar days of the entry of this Order and no later than the

 5   first date that the e-mailing or the mailing of the Notice occurs, the Settlement Administrator

 6   shall establish a website containing, the Notice, the Agreement and its exhibits, this Order, the

 7   Third Amended Complaint, and the Motions for Preliminary Approval and Final Approval

 8   (when filed); the Motion for Attorneys’ Fees and Expenses (when filed); any approval order or

 9   other Court orders related to the Settlement, any amendments or revisions to these documents,

10   and any other documents or information mutually agreed upon by the Parties.

11          12.     Within thirty (30) calendar days of the entry of this Order and no later than the

12   first date that the e-mailing or the mailing of the Notice occurs, the Settlement Administrator

13   shall establish a toll-free telephone number to which Class Members can direct questions about

14   the Settlement.

15          13.     Within forty-five (45) calendar days after entry of this Order, or as may be

16   modified by the Court, the Settlement Administrator shall cause copies of the Notice to be sent

17   by first-class mail or electronic mail (if available) to all Class Members through the notice

18   procedure described in the Agreement and shall cause the Summary Notice to be issued via

19   PRNewswire for national distribution.

20          14.     Not later than seven (7) business days after sending the Notice to Class

21   Members, the Settlement Administrator shall provide to Class Counsel and to Defendants’

22   Counsel a declaration attesting to compliance with the sending of the Notice, as set forth above.

23          15.        The Court finds that the Notice to be provided as set forth in this Order is the

24   best means of providing notice to the Class Members as is practicable under the circumstances

25   and, when completed, shall constitute due and sufficient notice of the Settlement and the Final

26   Approval Hearing to all persons affected by or entitled to participate in the Settlement or the

27   Final Approval Hearing, in full compliance with the requirements of due process and the

28   Federal Rules of Civil Procedure.
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                        -6-
              Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 7 of 10



 1            16.   All reasonable costs incurred by the Settlement Administrator for providing the

 2   Notice as well as for administering the Settlement shall be paid as set forth in the Agreement.

 3                                        Final Approval Hearing

 4            17.   The Court will hold the Final Approval Hearing on ________________________

 5   in Courtroom 9, 19th Floor, of the United States District Court for the Northern District of

 6   California, Ronald V. Dellums Federal Building and United States Courthouse, Courtroom 6,

 7   2nd Floor, 1301 Clay Street, Oakland, California 94612, , for the following purposes: (a) to

 8   determine whether the non-opt out Class should be certified for settlement purposes only; (b) to

 9   determine whether the proposed Settlement on the terms and conditions provided for in the

10   Agreement is fair, reasonable, adequate, and in the best interests of the Class and should be finally

11   approved by the Court; (c) to determine whether Class Counsel’s Fee and Expense Application is

12   reasonable and should be approved; (d) to determine whether Plaintiffs’ request for Case

13   Contribution Awards is reasonable and should be approved; (e) to determine whether a Final

14   Approval Order and Judgment substantially in the form attached as Exhibit A to the Agreement

15   should be entered dismissing with prejudice all Claims; and (f) to consider any other matters that

16   may properly be brought before the Court in connection with the Settlement. Notice of the

17   Settlement and the Final Approval Hearing shall be given to Class Members as set forth in

18   Paragraph 7 of this Order.

19            18.   The Court may adjourn the Final Approval Hearing and approve the Settlement

20   with such modification as the Parties may agree to, if appropriate, without further notice to the

21   Class.

22            19.   Not later than forty-two (42) calendar days before the Final Approval Hearing,

23   Class Counsel shall submit their papers in support of final approval of the Agreement, and in

24   support of Class Counsel’s Fee and Expense Application and Plaintiffs’ request for Case

25   Contribution Awards.

26            20.   Not later than thirty (30) calendar days before the Final Approval Hearing, the

27   Independent Fiduciary shall submit its report pursuant to Section 2.9 of the Agreement.

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                      -7-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 8 of 10



 1          21.     Not later than thirty (30) calendar days before the Final Approval Hearing, the

 2   Settlement Administrator shall submit its declaration pursuant to Section 2.10 of the Agreement.

 3                                      Objections to the Settlement

 4          22.     The Court will consider written comments and objections to the Settlement, to the

 5   proposed Motion for Attorneys’ Fees and Expenses, and to Plaintiffs’ request for Case

 6   Contribution Awards. Any objection to the proposed Settlement must be in writing, and must (a)

 7   clearly identify the case name and number (i.e. Maria Karla Terraza v. Safeway Inc., et al., Case

 8   No. 3:16-cv-03994), and (b) be submitted to the Court either by mailing it to the Clerk of the

 9   Court, United States District Court for the Northern District of California, Ronald V. Dellums

10   Federal Building and United States Courthouse, 1301 Clay Street, Oakland, California 94612, , or

11   by filing it in person at any location of the United States District Court for the Northern District of

12   California. To state a valid objection to the Settlement, an objecting Settlement Class Member

13   must provide the following information in the Settlement Class Member’s written objection: (1)

14   his/her/its full name, current address, and current telephone number, and, if represented by

15   counsel, any of his/her/its counsel’s name and contact information; (2) whether the objection

16   applies only to the objecting Class Member, to a specific subset of the Class, or to the entire

17   Class; (3) a statement of the position(s) the objector wishes to assert; (4) copies of any other

18   documents that the objector wishes to submit in support of his/her/its position; and (5) a list of any

19   other objections to any class action settlements submitted in any court, whether state, federal, or

20   otherwise, in the United States in the previous five (5) years.

21          23.      Any Class Members’ objections must be filed or postmarked on or before twenty-

22   eight (28) calendar days before the Final Approval Hearing. Any objections submitted by

23   federal or state authorities must be filed no later than thirty (30) calendar days before the Final

24   Approval Hearing.

25          24.     Any Class Member who does not timely file and serve a written objection shall

26   be deemed to have waived, and shall be foreclosed from raising, any objection to the

27   Agreement, and any untimely objection shall be barred absent an order from the Court.

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                       -8-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 9 of 10



 1          25.     Any Class Member who files and serves a timely, written comment or objection

 2   in accordance with this Order may also appear at the Final Approval Hearing either in person or

 3   through qualified counsel retained at their own expense. Any comment or objection that is

 4   timely filed will be considered by the Court even in the absence of a personal appearance by the

 5   Class Member or that Class Member’s counsel.

 6          26.     The Parties may file written responses to any objections not later than five (5)

 7   business days before the Final Approval Hearing.

 8                                       Termination of Settlement

 9          27.     This Order shall become null and void, ab initio, and shall be without prejudice

10   to the rights of the Parties, all of whom shall be deemed to have reverted to their respective

11   status in the Action as of April 22, 2019 (for Plaintiffs and the Safeway Defendants) or May 2,

12   2019 (for Plaintiff in the Terraza Action and Aon), if Settlement is terminated in accordance

13   with the terms of the Agreement.

14                                               Use of Order

15          28.     This Order is not admissible as evidence for any purpose against the Defendant

16   Released Parties in any pending or future litigation. This Order: (a) shall not give rise to any

17   inference of, and shall not be construed or used as an admission, concession, or declaration

18   against any of the Defendant Released Parties of wrongdoing or liability in the Action or any

19   other proceeding; (b) is not an admission of any liability of any kind, whether legal or factual; (c)

20   shall not be used or received in evidence in any action or proceeding for any purpose, except in

21   an action or proceeding to enforce the Agreement, whether affirmatively or defensively; (d) shall

22   not be construed or used as an admission, concession, or declaration by or against Plaintiffs, the

23   Plan, or the Class that their claims lack merit or that the relief requested in the Action is

24   inappropriate, improper or unavailable; and (e) shall not be construed or used as an admission,

25   concession, declaration or waiver by any Party of any arguments, defenses, or claims he, she, or

26   it may have in the event that the Agreement is terminated. This Order and the Agreement and

27   any proceedings taken pursuant to the Agreement are for settlement purposes only.

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                       -9-
            Case 4:16-cv-03994-JST Document 259-6 Filed 09/13/19 Page 10 of 10



 1                                               Jurisdiction

 2          29.      The Court may adjourn or continue the Fairness Hearing without further direct

 3   notice to the Class Members other than by notice to Class Counsel and retains jurisdiction to

 4   consider all further applications or matters arising out of or connected with the proposed

 5   Settlement. The Court may approve the Settlement, with such modifications as may be agreed to

 6   by the Parties, if appropriate, without further notice to the Class.

 7

 8          SO ORDERED this _____ day of                                                 , 2019.
 9

10                                                  The Honorable Jon S. Tigar
                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] PRELIMINARY APPROVAL ORDER;
     CASE NOS. 3:16-CV-03994-JST; 3:16-CV-04903-JST
                                                      -10-
